Opinion issued August 25, 2004


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-04-00889-CV
____________
 
IN RE JOHNNY CROCKETT, ANDRA KITCHEN, AND ROBERT KITCHEN,
Relators
 

 
 
Original Proceeding on Petition for Writ of Injunction
 

 
 
MEMORANDUM OPINION
           Relators, Johnny Crockett, Andra Kitchen, and Robert Kitchen, have filed a petition
for writ of injunction seeking to enjoin any further filing, either in District Court for the
State of Texas or in the United States District Court, in the case of Johnny Crockett, Andra
Kitchen, and Robert Kitchen v. R.J. Reynolds, et al., cause number 03CV1391, which is
pending in the 10th District Court of Galveston County, Texas.
           We deny the petition for writ of injunction.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Jennings.